Citation Nr: 1440036	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected asbestosis.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1939 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This decision granted service connection for asbestosis and assigned a 30 percent rating, effective from July 3, 2002.

In May 2009, April 2010, September 2010, and January 2011, the Board remanded the Veteran's claim seeking an increased initial disability rating for his asbestosis.  All development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as shown in the April 2008 VA Form 9 submitted by the Veteran in seeking to perfect his appeal to the instant increased rating matter, he claimed to be "unemployable for work."  He essentially raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  His only service-connected disability is asbestosis.  Therefore, the issue is raised by the record.  As such, the issue is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has not been shown to have an FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation at any time during the pendency of the claim

2. During the pendency of the Veteran's claim, the percentage requirements for TDIU under section 4.16(a) of VA regulations have not been met, and there is insufficient evidence that the service-connected asbestosis has rendered the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Criteria for an initial rating in excess of 30 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2013).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for asbestosis arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  February 2014 correspondence from the Social Security Administration indicates that medical records for the Veteran were destroyed.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2002, March 2005, and March 2006 examiners performed testing and a physical examination of the Veteran.  The July 2009 examination and October 2009 addendum report, April 2010 examination report, and October 2010 examination report, shows the examiners reviewed the claims file and performed testing and a physical examination of the Veteran.  The March 2014 examiner reviewed the claims file, including the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability, and provided an addendum opinion regarding the Veteran's service-connected asbestosis.  Id.  The examination reports are adequate for rating purposes as they show the severity of the Veteran's disability throughout the pendency of his claim.  While some of the examination reports do not show all test results necessary for rating the Veteran's disability, the results available are adequate for rating purposes.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran has been assigned an initial 30 percent rating for his asbestosis under C.F.R. § 4.97, Diagnostic Code 6833 (2013).  Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97.

Throughout the pendency of the Veteran's claim, he has had multiple pulmonary function test (PFTs).  April 2002 private treatment records from FC show FVC was 120 percent predicted post-bronchodilator.  DLCO was not provided.  

In October 2002, the Veteran had a VA examination.  He reported shortness of breath and said he had to stop after climbing two sets of stairs.  PFT results showed an FVC at 63.1 percent predicted while the DLCO was 95.6 percent predicted.  

April 2004 VA treatment records show the Veteran reported he had overall less exercise capacity, noting that he could not walk as far.  His FVC was 83.9 percent predicted and DLCO was 94 percent predicted.

August 2004 treatment records from F.C. show the Veteran reported gradually feeling more fatigued with exertion.  He stated that he was able to climb one flight of stairs but when he walked up hills, he breathed heavily.  The provider observed that his FVC was 125 percent predicted.  DLCO was not addressed.  September 2004 treatment records indicate that the Veteran's PFTs were essentially normal except for a slightly decreased flow rate.  PFT results were not provided.

In September 2004, the Veteran had a PFT at SVH.  FVC was 102 percent predicted while DLCO was 81 percent predicted.  The provider noted that lung volumes were within normal limits and that diffusing capacity appeared normal.  Therefore, post-bronchodilator studies were not done.  Post-bronchodilator studies are not required when pre-bronchodilator PFTs are normal.  38 C.F.R. § 4.96(d)(4).

During a March 2005 VA examination, the Veteran reported worsening shortness of breath.  PFT testing was not completed; however, PFTs were obtained in November 2005 at SVH.  FVC was 101 percent predicted pre-bronchodilator.  DLCO was 103 percent predicted.  The provider stated that the Veteran's lung volumes were within normal limits and that diffusing capacity appeared normal.  Therefore, post-bronchodilator studies were not done.

In January 2006, the Veteran was tested at SVH.  PFTs showed FVC at 97 percent predicted pre-bronchodilator.  DLCO was 85 percent predicted.  The provider noted that lung volumes were within normal limits and that diffusing capacity appeared normal.  Therefore, post-bronchodilator studies were not done.

During a March 2006 VA examination, the Veteran reported shortness of breath with exertion but after climbing one to two flights of stairs.  The examiner reviewed the January 2006 PFTs from SVH and noted normal spirometry and lung volumes.  Additional PFT was not conducted.

The Veteran had a VA examination in July 2009.  He reported that he had to limit activities, such as household chores, due to shortness of breath.  The examiner noted that the Veteran's lung condition prevented exercise and sports; severely interfered with chores, recreation and travelling; moderately interfered with shopping; and mildly interfered with eating.  The Veteran did not exhibit cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  PFTs were not ordered.

In October 2009, an addendum examination was conducted to allow for PFTs.  FVC was 83 percent predicted and was noted as normal with no significant change after bronchodilator with FVC at 84 percent predicted.  DLCO was noted as mildly reduced at 69 percent predicted.  The interpretation was normal spirometry and lung volumes with no significant response to bronchodilator.  The examiner opined that the studies did not show progressive pulmonary disease change.

During an April 2010 VA examination, the Veteran reported becoming short of breath when doing anything physical.  He could climb one flight of stairs or walk half of a block before needing a break.  PFTs showed FVC at 105 percent predicted pre-bronchodilator and at 104 percent predicted post-bronchodilator.  DLCO was 75 percent predicted.  The examiner did not find cor pulmonale or pulmonary hypertension or find that the Veteran needed oxygen therapy.  The examiner ordered cardiopulmonary exercise testing and said testing was to occur in May 2010.

In October 2010, the Veteran had a VA examination.  The examiner reviewed the PFTs from April 2010.  No new findings were indicated.  In May 2011, a VA examiner opined that after reviewing the Veteran's claims file, that the proposed cardiopulmonary exercise testing would be potentially harmful to the Veteran at his advanced age and poor medical condition.  The examiner stated that the examination is not warranted due to the risk.

In March 2014, after reviewing all medical records, including PFTs, a VA examiner opined that from July 3, 2002 to the present, that exercise testing is more likely than not to have demonstrated oxygen consumption of at least 15 to 20 ml/kg/min, in the absence of other factors limiting the exercise.  The examiner limited his considerations to the pulmonary limitations on exercise capacity.  The examiner explained that oxygen consumption of 15 to 20 ml/kg/min corresponds to approximately 5 METs and that the type of exertion requiring about 5 METs of oxygen consumption include walking briskly, social dancing, washing the car, and bicycling.  The examiner stated that the Veteran's PFTs consistently show mild to moderate airflow limitation with normal or nearly normal lung volumes and diffusing capacity.  He observed that some test results varied but that the spirometric values improved between 2009 and 2010.  He concluded that without regard to the Veteran's age and any other conditions that would limit exercise capacity, the PFTs do not suggest a marked pulmonary limitation on exercise.

The VA examiner indicated that multiple compensation and pension examination reports by senior members of the pulmonary section of VA Boston have stated that the Veteran does not have asbestosis and that their stated reasons are incontrovertible.  He stated that the Veteran has calcified pleural plaques, which are undoubtedly due to asbestos inhalation and which form part of the spectrum of asbestos-related disease but which do not indicate asbestosis.  He described the characteristics of asbestosis and pointed out that the Veteran had the plaques but not diffuse interstitial pulmonary fibrosis.  The examiner stated that pleural plaques, calcified or otherwise, do not cause disability and do not cause any abnormality on pulmonary function testing.  The plaques are radiographically spectacular but functionally negligible.  He opined that the Veteran's calcified pleural plaques are due to asbestos inhalation but that the plaques do not render him unable to obtain or retain substantially gainful employment.  The examiner stated that his opinion did not consider age or other medical conditions.

The Board has reviewed all of the evidence but finds no evidence of record that would warrant a rating lesser than or in excess of 30 percent for the Veteran's service-connected asbestosis at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  Throughout the pendency of the Veteran's claim, he has had multiple PFTs; however, only one PFT shows an FVC below 64 and that was in October 2002, at which time FVC was noted as 63.1 percent predicted.  All other testing shows that the FVC was far greater than 64 percent predicted including the April 2002 PFT with FVC at 120 percent predicted; the April 2004 PFT with FVC at 83.9 percent predicted; the August 2004 PFT with FVC at 125 percent predicted; the September 2004 PFT with FVC at 102 percent predicted; the November 2005 PFT with FVC at 101 percent predicted; the January 2006 PFT with FVC at 97 percent predicted; the October 2009 PFT with FVC at 83 percent predicted; and the April 2010 PFT with FVC at 105 percent predicted pre-bronchodilator and 104 percent post-bronchodilator.  Based on this evidence, the Board finds that the disability picture more closely resembles the criteria for the currently assigned 30 percent rating.

Also considered were DLCO results.  For a 60 percent rating, DLCO must be between 40 and 55 percent.  Review of the PFTs shows that none of the available DLCO results were within this range.  Notably, while the FVC in October 2010 was 63.1 percent predicted, the DLCO result was 95.6 percent - far greater than the limitation required for even a 10 percent rating.  Thus, the Board finds that the DLCO findings do not support the assignment of a rating in excess of 30 percent.

Finally, a rating in excess of 30 percent may be assigned if the maximum exercise capacity is 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or if there is cor pulmonale, pulmonary hypertension or the requirement of oxygen therapy.  First, the medical evidence does not show cor pulmonale, pulmonary hypertension, or the requirement of oxygen therapy.  Therefore, an increased rating is not warranted based on these criteria.  Second, an increased rating is not warranted based on exercise capacity.  The March 2014 VA examiner provided an opinion estimating the Veteran's exercise capacity and found that the Veteran would have at least 15 to 20 ml/kg/min, in the absence of other factors limiting the exercise.  Important in this case is that the examiner did not find that the Veteran had at most 15 to 20 ml/kg/min, in the absence of other factors limiting the exercise.  Thus, the examiner did not find that 15 to 20 ml/kg/min was the maximum exercise capacity.  The examiner supported his finding with a detailed rationale, discussed above.  Notably, the examiner observed that the Veteran's PFTs consistently show mild to moderate airflow limitation with normal or nearly normal lung volumes and diffusing capacity.  He observed that some test results varied but that the spirometric values improved between 2009 and 2010 and concluded that without regard to the Veteran's age and any other conditions that would limit exercise capacity, the PFTs do not suggest a marked pulmonary limitation on exercise.

Consequently, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected asbestosis, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's condition has varied to such an extent that a rating greater or less than 30 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The Board has also considered whether referral for extraschedular evaluation is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the schedular evaluation is not inadequate.  The symptoms associated with the Veteran's asbestosis, namely his reported breathing difficulties, are not shown to cause any impairment that is not already contemplated by Diagnostic Code 6833.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected asbestosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In summary, the evidence weighs against the assignment of an initial rating in excess of 30 percent for service-connected asbestosis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 53-56; 38 C.F.R. §§ 3.102, 4.3.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Throughout the appeal, service connection has been in effect for asbestosis.  However, this disability has been rated only 30 percent disabling.  Consequently, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  Further, the Board has reviewed the evidence but finds that referral for extraschedular consideration is not warranted.  As discussed above, the March 2014 VA examiner found that pleural plaques, calcified or otherwise, do not cause disability and do not cause any abnormality on pulmonary function testing.  He opined that the Veteran's calcified pleural plaques are due to asbestos inhalation but that the plaques do not render him unable to obtain or retain substantially gainful employment.  The examiner stated that his opinion did not consider age or other medical conditions.  Consequently, entitlement to a TDIU is not warranted on a schedular basis and referral for extraschedular consideration is not warranted.  The appeal is denied.

ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected asbestosis is denied.

TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


